Citation Nr: 1510817	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for vertigo. 

3.  Entitlement to an initial compensable rating for malformed right rib status post fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

After the issuance of the March 2010 statement of the case, the Veteran submitted VA treatment records in October 2011 without a waiver of agency of original jurisdiction (AOJ).  However, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

On the Veteran's April 2010 substantive appeal (VA Form 9), he indicated that he wished to testify at a Board hearing before a Veterans Law Judge.  However, in an October 2011 communication, the Veteran's representative withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

The issue of entitlement to service connection for tinnitus has been raised by the record in an April 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, in October 2011, the Veteran's representative submitted a document indicting that the Veteran was receiving current treatment for his claimed disorders at the VA facilities in Albany, New York, and Altoona and Johnstown, Pennsylvania, and requested that the AOJ obtain them.  Such was not accomplished.  While the Veteran submitted copies of some records, it is unclear whether all of them have been provided.  Therefore, a remand is necessary in order to provide the Veteran with an opportunity to identify any additional outstanding VA or non-VA treatment records and, thereafter, obtain all identified records, to include VA records from the Albany, Altoona, and Johnstown facilities. 

The Board further finds that a remand is necessary in order to afford the Veteran new VA examinations addressing each claim.  In regard to his claimed bilateral hearing loss, while his service treatment records indicate that he had steady noise exposure and an auditory shift in his Reference Audiograms between January 2004 and August 2005, May 2006, and May 2007, he did not meet VA's definition of  a hearing loss disability at the time of his October 2008 VA examination.  See 38 C.F.R. § 3.385.  Likewise, VA treatment records reflect that his hearing was normal bilaterally on a May 2010 audiogram; however, his speech discrimination scores had dropped to 96 percent bilaterally.  In this regard, such is still considered normal hearing; however, it represents a possible worsening since the October 2008 VA examination at which time his speech discrimination scores were 100 percent in the right ear and 98 percent in the left ear.  However, since such time, he has continued to complain of difficulty hearing.  In a July 2010 VA record, he reported progressive hearing loss since his military service where he served as a linguist and was exposed to loud gun fire.  In a September 2011 VA treatment record, it was noted that the Veteran had hearing loss coupled with vertigo and tinnitus and there was a possibility of an inner ear problem.  Finally, in an October 2011 statement the Veteran's representative stated that his hearing loss symptomatology has increased and he now has bilateral hearing loss for VA purposes.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  

Regarding his claimed vertigo, the Veteran was afforded a VA examination in October 2008, at which time it was noted that he had vertigo since 2005 and experienced it 10 times, with 5 in the last year.  While the examiner provided a diagnosis of vertigo, it was noted to be currently resolved with no residuals.  However, the evidence of record reflects that the Veteran still experiences episodes of vertigo.  In this regard, in a July 2010 VA record, he reported that he had minimal vestibular symptoms when he works out.  He indicated that he gets somewhat dizzy, but such passes very quickly.  Additionally, as noted previously, in a September 2011 VA treatment record, it was noted that the Veteran had hearing loss coupled with vertigo and tinnitus and there was a possibility of an inner ear problem.  At such time, the Veteran reported having vertigo that only occurred with vigorous head movement.  He indicated that he noted such mostly when he was exercising and rotating his torso or head repeatedly.  Therefore, as the record reflects that the Veteran still experiences vertigo, he should be afforded a VA examination so as to determine the nature and etiology of such disorder, even if it is not present on the day of the examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

Regarding the Veteran's service-connected rib disability, he was most recently afforded a VA examination in October 2008.  At such time, he was diagnosed with a fracture of the right ribs on the right side, currently resolving with residual of a malformed rib on the right as well as tenderness to palpation of the ribs on the right.  However, since such time, the evidence suggests that such disability may have increased in severity.  In this regard, an April 2010 VA treatment record reveals complaints of right rib pain and mass.  It was noted that the right rib mass was mostly secondary to the healing of his rib; however, the Veteran had a significant mass that had been growing in size.  A June 2010 record reflects that a chest X-ray revealed a ring-like calcification mass measuring 28 by 27 millimeters.  The Veteran complained that such mass bothered him at times.  A September 2011 record reflects that the Veteran reported that his rib was still painful at times.  Furthermore, in an October 2011 statement, the Veteran reported that his rib disability affected his daily life by impacting his sleep and workout routine.  Thus, as there is a suggestion that the Veteran's service-connected rib symptomatology may have increased in severity since the October 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, as indicated in the Introduction, additional evidence has been added to the record after the issuance of the March 2010 statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the March 2010 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to bilateral hearing loss, vertigo, and service-connected malformed right rib status post fracture.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the facilities in Albany, Altoona, and Johnstown dated from January 2009 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral hearing loss and vertigo.  The entire record must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished, including the Maryland CNC test and a puretone audiometry test, and all clinical findings should be reported in detail.  

(A)  The examiner should indicate whether the Veteran has bilateral hearing loss and vertigo.  With regard to vertigo, the examiner should discuss whether he has such disorder even if it is not present on the day of the examination.

(B)  If so, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  

(C) If so, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's vertigo is related to his military service, to include his in-service complaints of such in December 2005.  

In offering such opinions, the examiner should consider and discuss the lay statements of record and the extensive medical history.  A rationale for all opinions offered should be provided.

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his malformed right rib status post fracture.  The record and a copy of this remand must be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should describe the nature and manifestations of the Veteran's malformed right rib status post fracture, to include any residuals thereof.  The examiner should specifically describe the functional impairment associated with such disability, to include the impact such has on the Veteran's daily life and employment.    

All opinions expressed should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, including all evidence received since the March 2010 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

